RENDERED: AUGUST 28, 2020; 10:00 A.M.
                            NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                               Court of Appeals

                                 NO. 2019-CA-000353-MR


PROMISE WILCOX                                                  APPELLANT



                    APPEAL FROM JEFFERSON CIRCUIT COURT
v.                   HONORABLE AUDRA J. ECKERLE, JUDGE
                           ACTION NO. 09-CR-001933



COMMONWEALTH OF KENTUCKY                                          APPELLEE



                                            OPINION
                                           AFFIRMING

                                        ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; MAZE AND K. THOMPSON, JUDGES.

MAZE, JUDGE: Promise Wilcox appeals the denial of his motions pursuant to

CR1 60.02 and RCr2 10.26 by which he sought to vacate a judgment based upon his




1
    Kentucky Rule of Civil Procedure.
2
    Kentucky Rule of Criminal Procedure.
guilty plea to three counts of first-degree sexual abuse of a victim less than twelve

years of age. We affirm.

             In 2009, while still a juvenile, Wilcox was referred to the Jefferson

County grand jury for proceedings as a youthful offender. The grand jury

subsequently indicted Wilcox on two counts of first-degree sodomy and one count

of first-degree sexual abuse stemming from his conduct involving a five-year-old

neighbor child whom he was babysitting. Wilcox and the Commonwealth

thereafter reached a settlement under which the Commonwealth, in exchange for

Wilcox’s plea of guilt, agreed to amend the sodomy charges down to first-degree

sexual abuse and to recommend a sentence of ten years on each of the three counts,

to run concurrently for a total of ten years’ imprisonment. Because Wilcox was

still a juvenile when final judgment was entered on his plea in 2010, he was

originally committed to the Department of Juvenile Justice.

             After his eighteenth birthday, Wilcox was returned to Jefferson

Circuit Court and in August 2011, was sentenced as an adult to serve ten years’

imprisonment. Although he was granted shock probation in November 2011,

Wilcox’s probation was revoked in March 2015 for, among other violations, failure

to complete sexual offender treatment. In 2018, Wilcox filed the motions which

are the subject of this appeal alleging that the Jefferson District Court did not




                                          -2-
properly consider the factors set out in KRS3 640.010 in transferring the

proceeding to circuit court and that the Commonwealth failed to meet its burden of

proof concerning the charges against him.

                In denying Wilcox’s motions, the circuit court concluded that his

claims of error failed both on their merits and as barred by the doctrine of laches.

Citing the district court’s findings regarding the seriousness of the offenses

charged and the young age of the victim, the circuit court held that the dictates of

KRS 640.010(2)(c) had been satisfied in that two or more of the statutory factors

weighed in favor of transfer. Thus, the circuit court concluded that Wilcox failed

to demonstrate the extraordinary showing required to justify CR 60.02 relief. With

regard to Wilcox’s claim concerning the sufficiency of the evidence against him,

the circuit court cited Taylor v. Commonwealth, 724 S.W.2d 223 (Ky. App. 1986),

for the proposition that by pleading guilty a defendant forfeits the right to

challenge the sufficiency of the evidence against him at some later date.

                Finally, the circuit court held that the doctrine of laches would also

foreclose Wilcox’s claims, finding that a delay of over eight years to seek relief for

known grievances constituted an unreasonable delay under the circumstances.

This appeal followed.




3
    Kentucky Revised Statute.

                                            -3-
             Like the circuit court, we commence our analysis with an examination

of the requirements for obtaining CR 60.02 relief. Our Supreme Court in Gross v.

Commonwealth settled any question as to when such extraordinary relief is

available:

                    The structure provided in Kentucky for attacking
             the final judgment of a trial court in a criminal case is not
             haphazard and overlapping, but is organized and
             complete. That structure is set out in the rules related to
             direct appeals, in RCr 11.42, and thereafter in CR
             60.02. CR 60.02 is not intended merely as an additional
             opportunity to raise Boykin defenses. It is for relief that
             is not available by direct appeal and not available under
             RCr 11.42. The movant must demonstrate why he is
             entitled to this special, extraordinary relief. Before the
             movant is entitled to an evidentiary hearing, he must
             affirmatively allege facts which, if true, justify
             vacating the judgment and further allege special
             circumstances that justify CR 60.02 relief.

648 S.W.2d 853, 856 (Ky. 1983) (emphases added). Because Wilcox offers no

explanation as to why his claims could not have been pressed via RCr 11.42, he is

not entitled to avail himself of the extraordinary remedy provided in CR 60.02.

             Even had such relief been available, Wilcox’s claims fail on their

merits. We concur in the circuit court’s conclusion that the district court fully

complied with the dictates of KRS 640.010 and that Wilcox’s voluntary guilty plea

waived all defenses other than that the indictment charges no offense. See Centers

v. Commonwealth, 799 S.W.2d 51, 55 (Ky. App. 1990).




                                          -4-
             Finally, our conclusions regarding the availability of CR 60.02 relief

foreclose Wilcox’s contention that he is entitled to avail himself of the palpable

error rule. RCr 10.26 provides:

             A palpable error which affects the substantial rights of a
             party may be considered by the court on motion for a
             new trial or by an appellate court on appeal, even though
             insufficiently raised or preserved for review, and
             appropriate relief may be granted upon a determination
             that manifest injustice has resulted from the error.

We again emphasize that Wilcox forfeited the right to challenge the evidence

against him by pleading guilty. In Taylor, this Court cogently explained the

rationale underpinning that principle:

             Entry of a voluntary, intelligent plea of guilty has long
             been held by Kentucky Courts to preclude a post-
             judgment challenge to the sufficiency of the evidence.
             E.g. King v. Commonwealth, Ky., 408 S.W.2d 622, 623
             (1966); Harris v. Commonwealth, Ky., 441 S.W.2d 143
             (1969); Bartley v. Commonwealth, Ky., 463 S.W.2d 321
             (1971). The reasoning behind such a conclusion is
             obvious. A defendant who elects to unconditionally
             plead guilty admits the factual accuracy of the various
             elements of the offenses with which he is charged. By
             such an admission, a convicted appellant forfeits the right
             to protest at some later date that the state could not have
             proven that he committed the crimes to which he pled
             guilty. To permit a convicted defendant to do so would
             result in a double benefit in that defendants who elect to
             plead guilty would receive the benefit of the plea bargain
             which ordinarily precedes such a plea along with the
             advantage of later challenging the sentence resulting
             from the plea on grounds normally arising in the very
             trial which defendant elected to forego.


                                         -5-
724 S.W.2d at 225. Thus, having freely entered a guilty plea, Wilcox cannot now

invoke the palpable error rule to challenge the sufficiency of the evidence against

him. Because the circuit court did not err in its determination that Wilcox’s CR

60.02 claims failed on their merits, there can be no demonstration of manifest

injustice under RCr 10.26.

             Accordingly, we affirm the judgment of the Jefferson Circuit Court.

             CLAYTON, CHIEF JUDGE, CONCURS.

             THOMPSON, K., JUDGE, CONCURS IN RESULT ONLY.



BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

Promise Wilcox, pro se                    Daniel Cameron
Burgin, Kentucky                          Attorney General of Kentucky

                                          Ken W. Riggs
                                          Assistant Attorney General
                                          Frankfort, Kentucky




                                         -6-